
	
		I
		112th CONGRESS
		1st Session
		H. R. 2508
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Campbell (for
			 himself and Mr. Ackerman) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To extend through fiscal year 2013 the increase in the
		  maximum original principal obligation of a mortgage that may be purchased by
		  the Federal National Mortgage Association or the Federal Home Loan Mortgage
		  Corporation, and for other purposes.
	
	
		1.Temporary conforming loan
			 limit increase for Fannie Mae and Freddie MacFor mortgages originated during fiscal years
			 2012 and 2013, if the limitation on the maximum original principal obligation
			 of a mortgage that may be purchased by the Federal National Mortgage
			 Association or the Federal Home Loan Mortgage Corporation determined under
			 section 302(b)(2) of the Federal National Mortgage Association Charter Act (12
			 U.S.C. 1717(b)(2)) or section 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1754(a)(2)) respectively, for any size residence for
			 any area is less than such maximum original principal obligation limitation
			 that was in effect for such size residence for such area for 2008 pursuant to
			 section 201 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat.
			 619), notwithstanding any other provision of law or of this Act, the limitation
			 on the maximum original principal obligation of a mortgage for such Association
			 and Corporation for such size residence for such area shall be such maximum
			 limitation in effect for such size residence for such area for 2008.
		2.Temporary
			 conforming loan limit increase for FHAFor mortgages for which the mortgagee has
			 issued credit approval for the borrower during fiscal years 2012 and 2013, if
			 the limitation on the maximum original principal obligation of a mortgage that
			 may be insured by the Secretary of Housing and Urban Development determined
			 under subparagraph (A) of section 203(b)(2) of the National Housing Act (12
			 U.S.C. 1709(b)(2)(A)) for any size residence for any area is less than such
			 maximum original principal obligation limitation that was in effect for such
			 size residence for such area for 2008 pursuant to section 202 of the Economic
			 Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 620), notwithstanding any
			 other provision of law or of this Act, the limitation on the maximum original
			 principal obligation of a mortgage that may be insured by such Secretary for
			 such size residence for such area shall be such maximum limitation in effect
			 for such size residence for such area for 2008.
		
